     Case 2:19-cv-02372-KJM-DMC Document 24 Filed 07/26/21 Page 1 of 2



 1   DEBORAH GETTLEMAN, Esq. (SBN 267309)                  ANTHONY GOLDSMITH, Esq (SBN 125621)
     DERBY, McGUINNESS & GOLDSMITH, LLP                    DERBY, McGUINNESS & GOLDSMITH, LLP
 2   1999 Harrison Street, Suite 1800                      21550 Oxnard Street, Suite 300
     Oakland, CA 94612                                     Woodland Hills, CA 91367
 3   Telephone: (510) 987-8778                             Telephone: (818) 213-2762
     Facsimile: (510) 359-4419                             Facsimile: (510) 359-4419
 4   Email: info@dmglawfirm.com                            Email: info@dmglawfirm.com
 5   Attorneys for Plaintiff
     THOMAS CIMINO
 6

 7                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9
     THOMAS CIMINO,                                CASE NO. 2:19-cv-02372-KJM-DMC
10
                    Plaintiff,                     Civil Rights
11
     v.                                             ORDER GRANTING JOINT
12                                                  STIPULATION TO EXTEND
     WESTERN DENTAL SERVICES, INC.,                 DEADLINES REGARDING
13                                                  COMPLETION OF FACT DISCOVERY
                    Defendants.
14

15

16                                                 ORDER
17          For GOOD CAUSE shown and for the reason set forth in the stipulation, the below
18   deadlines are amended as follows:
19          1.   Non-expert Discovery shall be completed and motions pertaining to non-expert
20               discovery shall be noticed to be heard no later than October 18, 2021.
21          2. The parties shall exchange expert witness disclosures no later than November 15, 2021.
22          3. Rebuttal expert disclosures shall be exchanged no later than December 20, 2021.
23          4. Expert Discovery shall be completed and motions pertaining to expert discovery shall
24               be notice to be heard no later than January 17, 2022.
25          5. Settlement conference scheduled for November 22, 2022 at 9:00 a.m. is continued to
26               January 24, 2022 at 9:00 a.m.
27          6. All dispositive motions shall be noticed to be heard by March 21, 2022.
28


                          [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND DEADLINES
     Case 2:19-cv-02372-KJM-DMC Document 24 Filed 07/26/21 Page 2 of 2




 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3

 4   Dated: July 26, 2021
                                                       ____________________________________
 5                                                     DENNIS M. COTA
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -2-
                            [PROPOSED] ORDER STIPULATION TO EXTEND DEADLINES
